Citation Nr: 1037710	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-27 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1976 to December 
1985.  His wife has been appointed as his fiduciary.    

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board, and a medical opinion 
was requested from the Veterans Health Administration (VHA).  The 
medical opinion, discussed below, is now associated with the 
claims file, and the claim is appropriate for appellate review.

The Veteran also filed a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD) in May 
2004, and the claim was denied in the October 2004 rating 
decision.  The Veteran filed a timely Notice of 
Disagreement, and the RO continued denial of the claim in 
a July 2005 Statement of the Case (SOC).  The Veteran 
filed a timely appeal, and the RO denied the claim again 
in a May 2006 Supplemental Statement of the Case (SSOC).  
In April 2009, the Veteran wrote an e-mail in which he 
continued to express disagreement with denial of service 
connection for PTSD.  However, the issue of entitlement to 
service connection for PTSD was not certified to the 
Board.  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

The competent and probative evidence is in approximate balance as 
to whether the Veteran's current gastrointestinal problems began 
in active military service.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, gastritis 
was incurred in active service.  38 U.S.C.A. §§ 101, 1101, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, 
additional discussion of those procedures is unnecessary as any 
defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In this case, the Veteran contends that his current gastritis 
began during his active service in the U.S. Army.  His service 
treatment records (STRs) confirm that he was diagnosed with 
gastritis while in service.  In December 1984, he complained of a 
sharp pain in his stomach for three days with nausea, vomiting, 
and fever.  The doctor assessed gastroenteritis.  The Veteran 
apparently continued to have burning mid-epigastric pain that was 
somewhat relieved by Mylanta; an upper gastrointestinal (GI) 
series done in January 1985 was normal.  Then, in April 1985, the 
Veteran complained of slight abdominal pain with indigestion, and 
gastritis was assessed.  The Veteran again had pain in the upper 
GI region in January 1986, and the doctor assessed excess gas 
versus gastritis.  

Ten years after separation from service, in January 1996, the 
Veteran sought treatment with a private physician, Dr. E.E.S., 
for right-side pain lasting six days.  The doctor noted in his 
assessment notes that the Veteran had experienced right-side pain 
for eight years, and prescribed Axid.  One month later, the 
doctor performed an abdominal ultrasound, although the results 
are not included in the claims file, and continued to prescribe 
Axid.  In May 1996, the Veteran reported that the Axid did not 
alleviate his symptoms, and he was switched to Pepcid.  The 
doctor diagnosed abdominal pain.  

In October 1996, the Veteran sought treatment with a different 
doctor, Dr. R.A., who noted that the Veteran was taking Pepcid, 
Propulsi, and Indomethacin.  The Veteran was positive for 
indigestion and heartburn.  However, no diagnosis was made with 
regard to these symptoms.

In May 2000, the Veteran again saw Dr. E.E.S., with complaints of 
abdominal cramping, diarrhea, and nausea.  The doctor assessed 
gastroesophogeal reflux disease (GERD).  

In February 2002, Dr. P.K.N., a private physician, noted the 
Veteran had GERD and was taking Prevacid.  However, no further 
detail regarding the condition was provided.

In October 2004, Dr. S.C. at the Temple VA Medical Center (VAMC) 
wrote a short note which stated that he had reviewed the 
Veteran's medical records, and it was his opinion that the 
Veteran's current gastritis was at least as likely as not related 
to the gastritis and stomach problems he had experienced while in 
active duty.  No explanatory basis for the opinion was provided.  

The Veteran was afforded a VA examination in June 2005.  He told 
the examiner that he had been taking Prilosec since 1986.  The 
doctor reviewed the Veteran's VAMC records, noting that he had 
not sought medical care for abdominal pain after separation from 
service until February 2003, at which time the Veteran stated 
that he was taking Prilosec prescribed by a private physician.  
The examiner assessed gastroesophogeal reflux disease and stated 
that it was less likely than not related to the gastrointestinal 
symptoms shown during active military service.  The examiner did 
not comment on the gastrointestinal symptoms documented in 1996.

In March 2010, a VHA medical opinion was rendered at the Board's 
request.  The doctor reviewed the Veteran's claims file, 
including his STRs and post-service treatment records.  He noted 
the treatment for gastritis in service, as well as the post-
service treatment beginning in 1996.  The doctor opined that the 
Veteran's current gastrointestinal problems are at least as 
likely as not related to the gastrointestinal problems he 
experienced in active service.  He based his opinion on a review 
of the Veteran's medical records, specifically noting the 
gastrointestinal problems the Veteran had experienced in the 
1980s.  The doctor further noted that his opinion excluded the 
diagnosis of Hepatitis C noted in the Veteran's medical records.

Based on the foregoing, the Board finds that the evidence is at 
least in relative equipoise as to whether the Veteran's current 
gastrointestinal issues were incurred in active service.  
Resolving reasonable doubt in his favor, the Board finds that the 
evidence demonstrates that the Veteran's gastrointestinal 
problems were incurred during active service.  

The Board bases its finding primarily upon the October 2004 
opinion of Dr. S.C. and on the March 2010 VHA opinion, noting 
that the unfavorable opinion of the June 2005 VA examiner was not 
accompanied by supporting rationale.  

In addition, the Veteran is competent to give evidence about what 
he experienced; for example, he is competent to discuss his 
current abdominal pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See also Davidson v. Shinseki, 581 F.3d 
1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's abdominal pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board also finds his statements to be 
credible in light of the opinions of Dr. S.C. and the VHA medical 
records reviewer.  

Thus, considering the statements of the Veteran, as well as the 
competent medical evidence of record, the Board will resolve 
reasonable doubt in the Veteran's favor and grant the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, 1 Vet. 
App. at 53 (1990). 


ORDER

Service connection for gastritis is granted.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


